                   Case 19-12378-KBO              Doc 979       Filed 05/09/20         Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                                  )
    In re:                                                        )      Chapter 11
                                                                  )
    DURA AUTOMOTIVE SYSTEMS, LLC, et al.,1                        )      Case No. 19-12378 (KBO)
                                                                  )
                                       Debtors.                   )      (Jointly Administered)
                                                                  )
                                                                  )

                 DECLARATION OF MARK BERGER,
 MANAGING DIRECTOR OF PORTAGE POINT PARTNERS, LLC, IN SUPPORT OF
PROPOSED EUROPEAN TRANSACTION AND NORTH AMERICAN TRANSACTION

             I, Mark Berger, hereby declare under penalty of perjury:

             1.     I am a Managing Director of Portage Point Partners, LLC (“Portage Point”), a

restructuring advisory services firm and the restructuring advisor to the above-captioned debtors

and debtors in possession (collectively, the “Debtors”).                            I submit this declaration

(the “Declaration”) in support of the proposed European Transaction and the North American

Transaction.2

             2.     Portage Point is a restructuring consulting firm with extensive experience that

provides business advisory, interim management, and restructuring advisory services to debtors

and underperforming companies. Specifically, Portage Point’s core services include performance



1     The debtor entities in these chapter 11 cases, along with the last four digits of each Debtor entity’s federal tax
      identification number, are: Dura Automotive Systems Cable Operations, LLC (7052); Dura Automotive Systems,
      LLC (8111); Dura Fremont L.L.C. (1252); Dura G.P. (8092); Dura Mexico Holdings, LLC (4188); Dura
      Operating, LLC (2304); and NAMP, LLC (3693). Dura Automotive Systems, LLC’s service address is: 1780
      Pond Run, Auburn Hills, Michigan 48326.

2     Capitalized terms used but not defined herein shall have the meanings ascribed to them in the forthcoming
      Debtors’ Reply in Support of the Proposed European Transaction and North American Transaction or the Order
      (I) Approving the Bidding Procedures with Respect to Substantially All Assets (II) Approving the Contract
      Assumption and Assignment Procedures, (III) Scheduling Bid Deadlines, an Auction, and the Hearings and
      Objection Deadlines Related Thereto, and (IV) Approving the Form and Manner of Notice Thereof (the “Bidding
      Procedures Order”) [Docket No. 339], as applicable.
              Case 19-12378-KBO          Doc 979     Filed 05/09/20      Page 2 of 8




improvement, turnaround and restructuring advisory services, and interim management services.

Portage Point provides a wide range of advisory services targeted at stabilizing and improving

companies’ financial positions. Additionally, Portage Point provides advice on specific aspects of

the turnaround process and helps manage complex constituency relations and communications.

       3.      I have over fourteen years of experience in assisting companies with the legal and

financial complexities of restructuring. This experience includes working with management teams

and boards of directors of large companies facing financial challenges similar to those of the

Debtors.    I have provided restructuring leadership guidance for several large corporations,

including Everyware Global, School Specialty, and Tribune Company. I graduated from the

University of Iowa with a bachelor’s degree in finance.

       4.      Except as otherwise indicated herein, all statements set forth in this Declaration are

based upon my personal knowledge, discussions with members of the Debtors and their advisors,

review of relevant documents and information concerning the Debtors’ operations, financial

affairs, and restructuring initiatives, or represent my opinions and beliefs based upon my

professional experience and knowledge of the Debtors and their operations. In addition, I am

familiar with the Debtors’ liquidity position and the proposed Sale Transactions. If I were called

upon to testify, I could and would testify competently to the facts set forth herein on that basis. I

am authorized to submit this Declaration on behalf of the Debtors.

                         The Debtors’ Liquidity Challenges and the
               Need for Prompt Approval and Closing of the Sale Transactions

       5.      The Court approved the Debtors’ bidding procedures on November 19, 2019. The

initial sale milestones in the DIP Facility and the Bidding Procedures Order contemplated the close

of a section 363 sale and emergence from chapter 11 in the end of February 2020.



                                                 2
              Case 19-12378-KBO          Doc 979       Filed 05/09/20   Page 3 of 8




       6.      Despite the efforts of the Debtors and their advisors, the Debtors were unable to

complete a sale by the end of February 2020, and have instead repeatedly extended the sale

timelines to provide the Debtors with sufficient time to engage with potential bidders and entice

them to put forth their highest and best bids. These extensions to the sale timeline, when combined

with the operational and financial headwinds the Debtors suffered in the fourth quarter of 2019,

left the Debtors in a precarious financial position.

       7.      First, the sale process was originally only expected to last four months, and the $84

million DIP Facility was sized accordingly. In order to accommodate the extended sale process,

the Debtors concluded that they had no choice but to take all available measures to conserve

cash. Initially, this included prudent cost-cutting measures. Additionally, during this time period

there were significant operational challenges that disrupted the Debtors’ liquidity position and

caused concern for prospective bidders and the Debtors’ customers. Most notably, premium

freight expenses had skyrocketed during this period, particularly at the Debtors’ plants in

Lawrenceburg and Matamoros, which significantly eroded the Debtors’ cash flows, and ultimately

contributed to the need for the Debtors to secure additional funding later in the case. Although the

Debtors and their advisors worked in early 2020 to bring these premium freight expenses in check,

including hiring operational consultants for the affected plants, these material operational

disruptions and expenses were alarming for potential bidders and the Debtors’ customers. As the

financial condition of the Debtors further deteriorated, such measures progressed to the difficult

decision to defer certain capital expenditure investments, all in an effort to conserve cash needed

to maintain ordinary course operations. This strained liquidity put pressure on the business, and

caused concern for the bidders and customers. These financial headwinds also affected the

Debtors’ bottom line; the Debtors’ revised business plan projected approximately $75 million in


                                                  3
                Case 19-12378-KBO        Doc 979     Filed 05/09/20     Page 4 of 8




adjusted EBITDA for 2020, but by early March (even before the COVID-19 pandemic became

widespread and the automotive OEM industry shut down on a global basis) there was substantial

doubt about the Debtors’ ability to hit that target due to these operational issues. The Debtors

currently estimate that adjusted 2020 EBITDA will be approximately $39 million (even after

giving effect to the pro forma customer price increases that have been agreed to).

       8.       For these and other reasons, the Debtors’ liquidity situation has been dire for many

months. Most notably, the global COVID-19 pandemic has decimated the Debtors’ global supply

chain and the demand for the Debtors’ products. Beginning in January 2020, the Debtors’

businesses experienced serious operational disruptions, at first due to the impact on the Debtors’

suppliers that are an integral component of the Debtors’ “just in time” business model. Due to

health concerns for workers in manufacturing facilities, the global automotive industry has

effectively been shut down since late March. Additionally, global demand for automobiles has

plummeted as a result of the global pandemic.

       9.       The Debtors’ liquidity challenges have also required the Debtors to actively manage

their postpetition trade vendor and other obligations to ensure that the Debtors can maximize

enterprise value for all stakeholders. As described further below, the Debtors and their advisors

have worked tirelessly in recent weeks to negotiate injections of new liquidity from their DIP

Lender and customers to allow the Debtors’ operations to restart and provide a bridge to the Sale

Transactions.     Those efforts notwithstanding, the Debtors’ remaining runway is short.

Specifically, the Debtors require Court approval of the Sale Transactions on May 12. This will

allow the Debtors to consummate the North American Transaction as early as later that week,

which is critical because the majority of the Debtors’ customers will restart their operations

beginning the week of May 18, which requires considerable cash spend the week of May 11.


                                                 4
              Case 19-12378-KBO         Doc 979     Filed 05/09/20     Page 5 of 8




       10.     Due to the Debtors’ dire financial condition, the Debtors have repeatedly engaged

with their advisors and key stakeholders (including their customers and the DIP Lender) to explore

all options for improving their liquidity position. Those discussions culminated in a series of

agreements with numerous customers, memorialized in an accommodation agreement approved

by the Court on February 28, 2020 (the “First Accommodation Agreement”), pursuant to which

the customers agreed to accelerate their payment terms with the Debtors by 28 days and modify

their contractual setoff rights in exchange for the Debtors’ compliance with various covenants,

reporting obligations, and other terms and conditions. Entry into the First Accommodation

Agreement temporarily ameliorated the Debtors’ near-term liquidity crunch, but the extended sale

timeline and impact of COVID-19 continued to strain the Debtors’ liquidity position.

       11.     In early April, following further discussions with their advisors and stakeholders,

the Debtors and the DIP Lender agreed to increase the commitments under the DIP Facility by

$3 million to fund the Debtors’ continued operations and ensure the Debtors would not begin to

incur obligations to their employees and professionals that they may not be able to satisfy.

Following Court approval of this incremental financing on April 16, 2020, the Debtors were able

to fund their upcoming regular payroll. Absent additional funds, however, the Debtors and their

advisors determined that they would be unable to meet additional obligations beginning as early

as May 1, 2020. Faced with that stark reality, and in the absence of any further rescue financing

or a firm commitment from a buyer to purchase the North American operations, on April 17, 2020,

the Debtors determined that they had no choice but to send notices required by the federal WARN

Act to notify their North American employees of the potential for mass layoffs on May 1, 2020,

absent an immediate alternative path to preserve their operations.




                                                5
              Case 19-12378-KBO         Doc 979      Filed 05/09/20     Page 6 of 8




       12.     The Debtors’ deteriorating liquidity position propelled a two-track process forward.

First, the Debtors attempted to finalize the purchase agreements that would preserve the Debtors’

businesses going forward and save over 7,000 jobs. Second, the Debtors attempted to secure

additional liquidity for the Debtors’ operations in the short term. As part of this process, the

Debtors again reached out to their customers and asked them to provide additional liquidity in the

form of more favorable payment terms and pricing. These negotiations resulted in agreements

with the Debtors’ customers whereby the customers agreed to increased pricing and terms that

would allow the Debtors to restart production to meet the customers’ production needs. These

accommodations have been incorporated into the Debtors’ latest cash flow forecasts (the “Cash

Flow Forecasts”) and are necessary to keep the restart of the Debtors’ operations on track.

       13.     In addition, as part of the negotiations for the North American Transaction, the

Debtors sought and received a commitment from the DIP Lender to provide up to an additional $5

million in DIP funding that will be available after the Court’s entry of the North American Sale

Order. This incremental funding is intended to bridge the period between the approval of the North

American Sale and the closing thereof. While the additional liquidity from the DIP Lender and

the Debtors’ customers allowed the Debtors to complete the negotiation of the Sale Transactions

and work towards a closing, the Debtors’ remaining liquidity runway is short, and this incremental

$5 million is critical to bridge to a closing of the North American Transaction.

       14.     The Cash Flow Forecasts assume that the Debtors will receive this incremental

funding shortly after the hearing to approve the North American Transaction. As demonstrated by

the Cash Flow Forecasts, absent this $5 million cash infusion by the DIP Lender, the Debtors will

run out of funding by May 15, which will prevent the Debtors from restarting their operations as

required by their customers, and the Debtors would be forced to cease operations and immediately


                                                 6
              Case 19-12378-KBO          Doc 979      Filed 05/09/20     Page 7 of 8




liquidate. The Debtors require Court approval of the Sale Transactions on May 12 to permit the

closing of the North American Transaction as early as later that week when the majority of the

Debtors’ customers will require the Debtors to restart operations. The timely and successful restart

of the Debtors’ operations is crucial to the survival of their businesses. The Debtors’ ongoing

liquidity concerns, the COVID-19 crisis, and the related shutdown of the automotive industry have

left the Debtors with significant operational risks which will require fast and efficient execution to

overcome. Accordingly, I believe that the prompt approval and closing of the Sales Transactions

are the only means to avoid an immediate liquidation given the present circumstances.

                                            Conclusion

       15.     For all of these reasons, given the Debtors’ liquidity circumstances and cash needs

to restart operations in the next few weeks, as described herein, I believe that the prompt closing

of the Sales Transactions as early as mid-May represents the best (and only realistic chance) of

addressing the Debtors’ near-term liquidity needs and thereby preserve the Debtors’ operations as

a going concern and saving over 7,000 jobs.



                           [Remainder of page intentionally left blank.]




                                                  7
              Case 19-12378-KBO         Doc 979     Filed 05/09/20     Page 8 of 8




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.

 Dated: May 9, 2020                            /s/ Mark Berger
        Wilmington, Delaware                   Mark Berger
                                               Managing Director
                                               Portage Point Partners, LLC
